Citation Nr: 0417208	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-01 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred after August 14, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to March 1968 and from August 1985 to September 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on June 3, 2003, which vacated a 
November 2002 Board decision and remanded the case for the 
veteran to be provided notice under the provisions of 
38 U.S.C. § 5103(a).  The Board remanded the case in October 
2003 and notice in accordance with Court's order was provided 
to the veteran in February 2004.

The veteran resides within the jurisdiction of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issue initially arose from a March 2002 
decision by the VA Medical Center (VAMC) in Mountain Home, 
Tennessee, the agency of original jurisdiction (AOJ).  In 
October 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

By correspondence dated October 8, 2002, the Board notified 
the veteran that his motion to advance his case on the docket 
was granted.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although it 
is unclear whether the revised provisions of the VCAA apply 
in claims adjudicated under Chapter 17, Title 38 of the 
United States Code, a review of the record shows the veteran 
was notified of the VCAA as to his present appeal by 
correspondence dated in February 2004.  The Board notes there 
is no indication in the VCAA that Congress intended the act 
to revise the unique, specific claim provisions of 38 C.F.R. 
§§ 17.123-17.132.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  

In a recent decision, Cantu v. Principi, No. 02-0682 (U.S. 
Vet. App. Jun. 1, 2004), the Court held that VA payment was 
required for that veteran's private medical expenses because 
he was eligible for VA medical treatment under the plain 
meaning of 38 U.S.C. § 1710, as effective in 1993, and 
because the facts in that case met the requirements for 
payment to a non-VA medical facility under 38 U.S.C. § 1703.  
The Board notes that the facts in the present case have not 
been developed sufficiently to determine if the veteran was 
similarly eligible for VA treatment under the applicable 
statutory provisions of 38 U.S.C. § 1710 or if the 
requirements for payment under 38 U.S.C. § 1703 have been 
met.  

The Board also notes that information provided in 
correspondence dated October 23, 2002, and in a June 16, 
2004, VA report of contact raises doubt as to the veteran's 
eligibility for payment under the provisions of 38 U.S.C. 
§ 1725(b)(3)(C).  In addition, records associated with the 
veteran's care at the Quillen Rehabilitation Center have not 
been obtained and may include information pertinent to the 
issue of when he could have been transferred safely to a VA 
or other Federal facility.  Therefore, the Board finds 
additional development is required prior to appellate review.

VA law presently provides that the Secretary, subject to 
certain limitations, "shall furnish hospital care and 
medical services, and may furnish nursing home care, which 
the Secretary determines to be needed to any veteran ... (G) 
who is unable to defray the expenses of necessary care as 
determined under [38 U.S.C. § 1722(a)]."  38 U.S.C.A. 
§ 1710(a)(2) (West 2002).  For the purposes of section 
1710(a)(2)(G), a veteran shall be considered to be unable to 
defray the expenses of necessary care if (1) the veteran is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act (42 
U.S.C. 1396 et seq.); (2) the veteran is in receipt of 
pension under section 1521 of this title; or (3) the 
veteran's attributable income is not greater than the amount 
established by statutory provisions.  38 U.S.C.A. § 1722(a) 
(West 2002).

Under the provisions of 38 U.S.C.A. § 1703(a)(2)(B), when VA 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required, the Secretary, as authorized in § 1710, 
may contract with non-VA facilities in order to furnish 
medical services for the treatment of any disability of a 
veteran who (i) has been furnished hospital care, nursing 
home care, domiciliary care, or medical services, and (ii) 
requires medical services to complete treatment incident to 
such care or services.

Under the provisions of 38 U.S.C.A. § 1725 (West 2002), the 
Secretary may provide reimbursement or payment for the 
reasonable value of emergency treatment furnished to a 
veteran in a non-VA facility if the veteran referred is an 
individual who is an active VA health-care participant and is 
personally liable for emergency treatment furnished in a non-
VA facility.  It is noted that a veteran is personally liable 
for emergency treatment if the veteran (A) is financially 
liable to the provider of emergency treatment for that 
treatment; (B) has no entitlement to care or services under a 
health-plan contract; (C) has no other contractual or legal 
recourse against a third party that would, in whole or in 
part, extinguish such liability to the provider; and (D) is 
not eligible for reimbursement for medical care or services 
under 38 U.S.C.A. § 1728.  

The term "emergency treatment" means medical care or 
services furnished, in the judgment of the Secretary (A) when 
VA or other Federal facilities are not feasibly available and 
an attempt to use them beforehand would not be reasonable; 
(B) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and (C) until such time 
as the veteran can be transferred safely to a VA or other 
Federal facility.  38 U.S.C.A. § 1725(f).

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the issue 
on appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  He 
should be specifically requested to 
provide records or VA authorization for 
release of pertinent records associated 
with his treatment at the Quillen 
Rehabilitation Center.  Copies of the 
medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran should be requested to 
provide information as to whether at the 
time the non-VA medical treatment at 
issue was provided he was eligible to 
receive medical assistance under a State 
plan approved under title XIX of the 
Social Security Act (42 U.S.C. 1396 et 
seq.) and information as to his family 
income and net worth for the calendar 
year ending December 31, 2000.

3.  The veteran should be requested to 
provide information as to the present 
status of his workmen's compensation 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the AOJ should review the issue on 
appeal.  The AOJ must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


